Citation Nr: 1636698	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-21 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988, April 1998 to July 1998 and October 2001 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Cleveland, Ohio.  The RO in Houston, Texas currently has jurisdiction over this matter. 

In April 2016, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  His service records show his military occupational specialty was aircraft mechanic and he received treatment for recurrent furuncles in both ears and otitis externa.  

On December 2014 VA audiological examination, the Veteran was found to have bilateral sensorineural hearing loss.  The examiner provided a negative nexus opinion because the Veteran's audiograms for hearing conservation data and enlistment and separation testing showed normal hearing levels in both ears.  [An earlier, September 2010, VA audiological examination report found that the Veteran had clinically normal hearing in each ear.]  

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion, which is not premised solely on normal hearing at the time of separation, is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to service? 

The examiner should consider the Veteran's reports of inadequate hearing protection during his extensive/multiple periods of active duty service, his spouse's recollection that his hearing has been getting progressively worse over the years and the results of the audiograms on file (including the most recent April 2016 private audiogram in chart form submitted by the Veteran).  The examiner should consider whether the current hearing loss disability developed after service due to the conceded in-service acoustic trauma; in this regard, the Veteran is service-connected for tinnitus.

A complete rationale should be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's remaining claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




